Citation Nr: 0505962	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether clear and unmistakable error was committed in a 
June 15, 1982 rating decision that awarded service connection 
and a 30 percent evaluation for bipolar disorder, effective 
from May 7, 1982.

2.  Whether clear and unmistakable error was committed in a 
May 20, 1983 rating decision that awarded a schedular 70 
percent evaluation for bipolar disorder, effective from April 
1, 1983.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1979 to May 
1982.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In this decision, the RO 
determined that the veteran was not entitled to an effective 
date earlier than August 6, 1994 for service connection for 
status post lacerations of both wrists with loss of sensation 
and mobility.  This decision also denied entitlement to an 
effective date earlier than May 7, 1982 for the award of 
entitlement to service connection for bipolar disorder.  In 
reaching these determinations, the RO found that ratings 
decisions dated June 15, 1982, May 20, 1983, February 21, 
1995, and May 22, 1998, did not contain clear and 
unmistakable error, with respect to both the effective dates 
and disability ratings assigned for the veteran's service-
connected disabilities.  

At hearings at the RO in January 2004 and before the Board in 
September 2004, the issues on appeal were clarified.  The 
veteran argued that his bipolar disorder should have been 
evaluated as 100 percent disabling, either on a schedular 
basis or upon a finding of total disability based upon 
individual unemployability (TDIU), by means of the June 1982 
and May 1983 rating decisions, effective from the date of his 
separation from service.  

Accordingly, the issues on appeal are whether clear and 
unmistakable error was committed in the June 15, 1982 rating 
decision that awarded service connection and a 30 percent 
evaluation for bipolar disorder, effective from May 7, 1982; 
and whether clear and unmistakable error was committed in the 
May 20, 1983 rating decision that awarded a schedular 70 
percent evaluation for bipolar disorder, effective from April 
1, 1983.  The veteran effectively withdrew the claim(s) 
concerning the effective date and disability rating assigned 
for his wrists.


FINDINGS OF FACT

1.  The rating decision of June 15, 1982 granted entitlement 
to service connection for bipolar disorder and assigned an 
evaluation of 30 percent disabling, effective from May 7, 
1982.  This decision is final.  This decision appropriately 
applied the existing legal criteria to the correct facts of 
record.

2.  The rating decision of May 20, 1983 granted entitlement 
to a 70 percent schedular evaluation for bipolar disorder, 
effective from April 1, 1983.  This decision is final.  This 
decision appropriately applied the existing legal criteria to 
the correct facts of record.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the 
grant of entitlement to service connection and a 30 percent 
evaluation for bipolar disorder, effective May 7, 1982, in 
the rating decision of June 15, 1982.  38 C.F.R. § 3.105(a) 
(2004).

2.  Clear and unmistakable error was not committed in the 
grant of entitlement to a 70 percent evaluation for bipolar 
disorder, effective April 1, 1983, in the rating decision of 
May 20, 1983.  38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

The duty to assist provisions at 38 U.S.C.A. § 5107 (West 
1991) and 38 U.S.C.A. §§ 5103a, 5103A (West 2002) are not 
applicable to claims of CUE.  See Pierce v. Principi 240 F.3d 
1348, 1353 (Fed. Cir. 2001); see also Livesay v. Principi, 15 
Vet. App. 165, 179 (2001); Parker v. Principi, 15 Vet. App. 
407 (2002).  In Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that there was a 
duty to develop a CUE claim, independent of the duty to 
assist, and that in the CUE adjudication the applicable 
standard was that announced in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) used in adjudication of applications to 
reopen a previously denied claim.  However, in VAOPGCPREC 12-
2001 it was held that this language was dictum and was not 
binding in light of other case law on these matters which the 
Federal Circuit did not address and did not overrule in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Regardless, the veteran was fully informed of the 
requirements for a claim of CUE in the SSOC issued in March 
2004.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding contemporaneous evidence regarding the issues 
decided below, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decisions.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision, which 
constitutes a reversal of a prior decision on the grounds of 
CUE, has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudication had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The veteran and his representative have contended that the RO 
committed CUE in rating decisions dated June 15, 1982 and May 
20, 1983.  In the June 1982 rating decision, the RO granted 
entitlement to service connection for a bipolar disorder and 
evaluated this disability as 30 percent disabling.  Both the 
award of service connection and the 30 percent evaluation 
were made effective from May 7, 1982, the day after the 
veteran had separated from active service.

On December 15, 1982, the veteran filed a claim for an 
increased evaluation of his service-connected bipolar 
disorder.  In the May 1983 rating decision, the RO granted a 
temporary total disability evaluation under the provisions of 
38 C.F.R. § 4.29 due to the veteran's hospitalization.  This 
award was made effective from November 1982 to March 1983.  
His bipolar disorder was then awarded a schedular evaluation 
of 70 percent disabling effective from April 1, 1983.

The veteran was notified of the June 1982 and May 1983 
determinations and he was also informed of his appellate 
rights.  There is no record of the veteran expressing any 
type of disagreement with these decisions within the 
applicable appeal period.  Thus, these decisions became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 
20.1103.

According to the law and regulations applicable in June 1982, 
service connection would be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The effective date 
of this award shall be the day following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from military service; 
otherwise, date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 C.F.R. § 3.400 prohibit the award of 
service connection prior to the first day after separation 
from active military service.  The effective date awarded in 
the rating decision of June 1982 for service connection was 
the day after the veteran's separation from military service.  
Therefore, the claim regarding CUE in the award of service 
connection for a bipolar disorder must be denied as a matter 
of law and regulation.

The rating criteria in effect in 1982 and 1983 authorized a 
total schedular evaluation for bipolar disorder for evidence 
of active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9206.  The effective date of an increase in evaluation 
shall be the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
However, an effective date for an increased evaluation can be 
assigned at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
38 C.F.R. § 3.400(o)(2).  

The veteran and his representative argue that the medical 
evidence of record in 1982 and 1983 was sufficient to 
determine that the veteran's bipolar disorder made it 
impossible for him to be gainfully employed.  In a statement 
submitted in May 2004, the representative cited comments 
noted by examiners dated from November 1982 to March 1998.  
However, this argument is insufficient to show CUE in either 
rating decision.  As noted above, CUE cannot be granted on 
the basis of a disagreement with the way a VA adjudicator 
weighed the evidence.

Regulations that existed in 1982 and 1983 at 38 C.F.R. § 4.16 
stated that total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

Prior to April 1, 1983, application of this provision was not 
appropriate as the veteran's schedular evaluation was only 30 
percent.  No other disability had been found service 
connected at that time.  After April 1, 1983, the veteran was 
awarded a 70 percent evaluation.  However, the provisions of 
38 C.F.R. § 4.16 did not automatically require the award of a 
total evaluation when a schedular evaluation of 70 percent 
was assigned.  The regulation clearly states that such a 
total evaluation is to be given only if in "the judgment of 
the rating agency" the veteran is unemployable due to his 
service-connected disability.  This provision does not 
establish CUE in the May 1983 rating decision as the 
determination of unemployability was based on the RO's 
weighing of the available evidence.  See Myler v. Derwinski, 
1 Vet. App. 571, 574-75 (1991).

The veteran's contentions amount to no more than disagreement 
with the way the VA adjudicator weighed the evidence in June 
1982 and May 1983.  This is not a valid contention for CUE 
under the provisions of 38 C.F.R. § 3.105(a).  In addition, 
allegations that VA failed in its duty to assist are, as a 
matter of law, insufficient to plead CUE.  Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994) ("an incomplete record, 
factually correct in all other respects, is not clearly and 
mistakably erroneous").  As the only articulated argument 
regarding CUE involves the way the RO weighed the evidence of 
record, the veteran has failed to show CUE in either the June 
1982 or May 1983 rating decisions, with respect to the 
effective dates and disability ratings assigned.  


ORDER

Clear and unmistakable error not having been committed in the 
rating decision of June 15, 1982 that granted entitlement to 
service connection for bipolar disorder with an evaluation of 
30 percent disabling effective from May 7, 1982, this appeal 
is denied.

Clear and unmistakable error not having been committed in the 
rating decision of May 20, 1983 that granted entitlement to a 
schedular evaluation of 70 percent disabling for bipolar 
disorder effective from April 1, 1983, this appeal is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


